UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1115


KHALLID PIERCE,

                    Plaintiff - Appellant,

             v.

BETHANY COLLEGE (WV),

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:18-cv-00157-FPS-JPM)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Khallid Pierce, Appellant Pro Se. Jessica Spencer Benedict, Jacob A. Manning,
DINSMORE & SHOHL LLP, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Khallid Pierce appeals the district court’s order denying his motion to amend,

motion for a default judgment, and motion for immediate trial and denying relief on his

civil complaint. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Pierce v. Bethany Coll., No. 5:18-cv-00157-FPS-JPM (N.D. W. Va.

Dec. 28, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2